Illinois Official Reports

                                        Appellate Court



                           People v. Daniel, 2014 IL App (1st) 121171



                          THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Appellate Court
                          ASHTON DANIEL, Defendant-Appellant.
Caption

District & No.            First District, Fourth Division
                          Docket No. 1-12-1171


Filed                     May 22, 2014



Held                       Defendant’s armed robbery conviction was affirmed where the
(Note: This syllabus identification procedures were not unduly suggestive, his guilt was
constitutes no part of the established beyond a reasonable doubt, and the prosecution’s opening
opinion of the court but statement and closing argument were not improper or prejudicial;
has been prepared by the further, defendant’s sentence to 34 years’ imprisonment was not an
Reporter of Decisions abuse of discretion, the trial court’s error in instructing the jury on
for the convenience of armed robbery with a dangerous weapon rather than armed robbery
the reader.)               with a firearm was forfeited and did not rise to the level of plain error,
                           and the Apprendi error that occurred when defendant’s use of a
                           firearm during the armed robbery was not submitted to the jury when
                           it was used to enhance his sentence was also forfeited and did not
                           constitute plain error; however, defendant’s conviction for unlawful
                           restraint arising from the same incident as the armed robbery was
                           vacated pursuant to the one-act, one-crime doctrine.



Decision Under            Appeal from the Circuit Court of Cook County, No. 10-CR-15889; the
Review                    Hon. Nicholas Ford, Judge, presiding.



Judgment                  Affirmed in part and vacated in part.
     Counsel on               Michael J. Pelletier, Alan D. Goldberg, Lindsey J. Anderson, and S.
     Appeal                   Emily Hartman, all of State Appellate Defender’s Office, of Chicago,
                              for appellant.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                              Michelle Katz, Kathleen Warnick, and Susanna Bucaro, Assistant
                              State’s Attorneys, of counsel), for the People.



     Panel                    JUSTICE EPSTEIN delivered the judgment of the court, with opinion.
                              Justices Fitzgerald Smith and Lavin concurred in the judgment and
                              opinion.

                                               OPINION

¶1         Following a jury trial, defendant Ashton Daniel was convicted of armed robbery and
       aggravated unlawful restraint and sentenced to concurrent 34- and 5-year prison terms. His
       convictions stem from the May 28, 2010, robbery of Ayoob Shafi’s store. Defendant raises
       eight issues on appeal: (1) the photo array and lineup identification procedures were unduly
       suggestive; (2) the State failed to prove him guilty beyond a reasonable doubt; (3) the State
       made improper and prejudicial comments during opening statement and closing argument;
       (4) his sentence is excessive; (5) his aggravated unlawful restraint conviction violates the
       one-act, one-crime doctrine; (6) the jury was not properly instructed regarding armed robbery
       with a firearm; (7) the jury did not make the requisite finding to support a 15-year firearm
       enhancement; and (8) he was improperly assessed a $200 DNA indexing fee. We vacate
       defendant’s aggravated unlawful restraint conviction, because it was carved from the same
       physical acts as his armed robbery conviction. We also vacate his $200 DNA indexing fee
       under People v. Marshall, 242 Ill. 2d 285 (2011), because defendant’s DNA was previously
       obtained and indexed. We otherwise affirm defendant’s conviction and sentence.

¶2                                         BACKGROUND
¶3         Shafi and Naveed Khan were working in the rear office of Shafi’s South Side Health
       Food Store at 8609 South Cottage Grove Avenue in Chicago, Illinois. At approximately 3:20
       p.m., Shafi met a customer at the front counter and agreed to check his Link card balance.1
       After Shafi swiped the card, the man drew a gun and demanded money. Shafi removed
       money from his cash register, but the man ordered Shafi to lie on the ground, threatened to
       shoot him, and removed additional money from the register. At this point, a second offender
       entered the store. The first man ordered Shafi to crawl to the back of the store and kicked and

           “A Link card is a public aid card that gives an individual a certain amount of cash and food
             1

       stamps.” People v. Sterling, 357 Ill. App. 3d 235, 239 (2005).
                                                  -2-
       beat him along the way. He demanded more money, and Shafi relinquished his wallet. The
       man placed his gun in Shafi’s mouth and said that he would shoot if Shafi talked. The
       offenders then broke down the door to the rear office and discovered Khan. While they
       threatened Khan, Shafi quickly exited through the front door. The two men briefly chased
       Shafi, but soon fled the scene, absconding with between $450 and $500. The offender left his
       Link card in Shafi’s store.
¶4         Shafi described the offender to police as a 5-foot-7-inch, 200- or 210-pound,
       dark-skinned black male between 20 and 25 years old and told Detective Mark Pacelli that he
       had previously seen the man in his store. Pacelli also learned that the Link card belonged to
       defendant and had been used on May 12, 2010–nearly two weeks before the offense. He also
       learned defendant had reported the Link card stolen on June 10, 2010–nearly two weeks after
       the offense. Shafi provided Pacelli with surveillance footage from both May 12 and May 28,
       2010.
¶5         On June 16, 2010, Shafi identified defendant in a photo array, stating that “the gentleman
       in picture number 2 looked like the offender, but he could not be a hundred percent certain
       from the photograph” and “would need to see the individual in person to make the
       identification.” On August 22, 2010, following defendant’s arrest for an unrelated offense,
       Shafi identified defendant in a five-person lineup. Khan did not view the lineup, because it
       was a religious holiday.
¶6         Prior to trial, defendant moved to suppress Shafi’s identification. At the hearing on the
       motion, the parties stipulated that Shafi described the offender as a black male, 5 feet 8
       inches to 5 feet 10 inches tall, 200 to 210 pounds, and between 20 and 25 years old. The
       parties further stipulated that Shafi viewed a photo array on June 16, 2010, and identified
       defendant, but stated that “he could not be certain from the picture” and “would need to see
       the offender in person.” Shafi subsequently viewed a lineup and identified defendant.
       Defendant argued that the identification procedure was unduly suggestive, where he was the
       only person in both the photo array and the lineup. The trial court denied defendant’s motion,
       and the case proceeded to trial.
¶7         Shafi and Khan identified defendant at trial. In addition to presenting the testimony of
       Shafi, Khan, and several police officers, the State admitted photographs of the scene and
       Shafi’s injuries; surveillance footage from May 28, 2010; still photographs taken from the
       May 12 and May 28, 2010, surveillance videos; a copy of the June 16, 2010, photo array; and
       a photograph of the August 22, 2010 lineup. Defendant presented no evidence. The jury
       found defendant guilty of armed robbery and aggravated unlawful restraint. Defendant was
       sentenced to concurrent terms of 34 and 5 years’ imprisonment. He timely appealed.

¶8                                            ANALYSIS
¶9                                     Identification Procedures
¶ 10       Defendant argues that Shafi’s pretrial and in-court identifications were tainted by
       improper identification procedures and must be suppressed. According to defendant, Shafi’s
       identification three months after the offense was based, not on his independent recollection,

                                                 -3-
       but on the May 12, 2010, surveillance footage that police improperly encouraged Shafi to
       view. Defendant further argues that he was dissimilar to the other subjects in the photo array,
       and he was the only subject in common between the photo array and lineup. The State
       responds that the identification procedures were proper, and Shafi identified defendant
       because he had seen defendant in his store on previous occasions and had ample opportunity
       to observe him during the offense. We hold that the identification procedures here were not
       impermissibly suggestive.
¶ 11        When reviewing a trial court’s ruling on a motion to suppress, we accord great deference
       to the trial court’s factual findings and will not disturb those findings unless they are against
       the manifest weight of the evidence. People v. Sorenson, 196 Ill. 2d 425, 431 (2001). We
       review the ultimate legal challenge de novo. Id.
¶ 12        “The vagaries of eyewitness identification are well-known; the annals of criminal law are
       rife with instances of mistaken identification.” United States v. Wade, 388 U.S. 218, 228
       (1967). Thus, Illinois mandates that photo array suspects “not appear to be substantially
       different from ‘fillers’ or ‘distracters’ in the *** photo spread, based on the eyewitness’
       previous description of the perpetrator, or based on other factors that would draw attention to
       the suspect.” 725 ILCS 5/107A-5 (West 2010). On appeal, however, defendant bears the
       burden of proving that a pretrial identification was impermissibly suggestive. People v.
       Brooks, 187 Ill. 2d 91, 126 (1999). Even where a defendant meets this burden, the State may
       show by clear and convincing evidence that the identification was based on the witness’s
       independent recollection. Id. In reviewing a trial court’s ruling on a motion to suppress, we
       may consider evidence presented at the hearing on the motion to suppress, as well as
       evidence presented at trial. Id. at 127-28.
¶ 13        Here, at the hearing on defendant’s motion to suppress, the parties stipulated that Shafi
       described the primary offender as a black male, 5 feet 8 inches to 5 feet 10 inches tall, 200 to
       210 pounds, and between 20 and 25 years old. Upon viewing a photo array on June 16, 2010,
       Shafi identified defendant, but stated that “he could not be certain from the picture” and
       “would need to see the offender in person.” Shafi later viewed a lineup and identified
       defendant, the only person present in both the photo array and lineup. The trial court denied
       defendant’s motion to suppress, reasoning that suspects are often the only persons present in
       both the photo array and lineup of a given case. Shafi and Khan both identified defendant at
       trial.
¶ 14        Defendant raises several arguments on appeal. The State responds that defendant
       forfeited many of these arguments by failing to raise them in his motion to suppress.
       However, the issue raised on appeal need not be identical to that raised below. People v.
       Lovejoy, 235 Ill. 2d 97, 148 (2009). Rather, a claim is preserved if the trial court had an
       opportunity to address the essential claim. Id. Here, because the trial court had an opportunity
       to address defendant’s essential claim, we reject the State’s forfeiture argument and address
       this claim on its merits.
¶ 15        Defendant first argues that the photo array was unduly suggestive, because he was the
       only subject who fit Shafi’s description to police. On the date of the offense, Shafi described
       the offender as a 5-foot-7-inch, 200- or 210-pound, dark-skinned black male between 20 and
                                                    -4-
       25 years old. Each of the six persons represented in the photo array was a “dark-skinned
       black male” and, with one exception, appears to fall within the 20-to-25-year age range.
       Defendant complains that he appears shorter than the other photo array participants and was
       the only subject without facial hair. This claim fails, as the photo array displayed only
       headshots and contained no references to height. As to facial hair, each of the photo array
       subjects–including defendant–appears to have a thin mustache or goatee. None wore a full
       beard. Defendant does not stand out in this regard. Even if he did, Shafi’s description of the
       offender had no mention of the presence or absence of facial hair. He further complains that
       he was the only person in the array wearing a white shirt similar to that worn by the offender.
       Yet half of the six subjects wore a white shirt. Each of the subjects has slightly different hair,
       features, and clothing, but all–including defendant–match Shafi’s general description. Of
       course, it is evident that the clothes a person wears in a file photograph, especially one as
       common as a white shirt, would have little, if any, effect on an identification. The photo array
       in no way supports defendant’s claim that “it is jarringly apparent that Daniel is the sole
       participant who is not like the others.”
¶ 16       Defendant next contends that police improperly encouraged Shafi to view the May 12,
       2010, surveillance video before identifying defendant. The record in this case utterly fails to
       support defendant’s claim. At trial, Shafi admitted that he viewed the May 12, 2010, video
       before producing a copy for police. However, the testimony established only that police
       asked Shafi for a copy of the May 12 surveillance footage after they determined that
       someone had used defendant’s Link card at Shafi’s store on that date. There was no evidence
       that police encouraged Shafi to view the video prior to its production, nor any evidence that
       police told him that the person appearing in the May 12 video was the offender on May 28.
       Defendant’s claim rests on a distortion of the record in this case.
¶ 17       Defendant further argues that he was the only “repeat player” in the identification
       procedures. That is, he was the only person in both the photo array and the lineup, increasing
       the chances that Shafi would identify him as the offender and rendering the identification
       procedures unduly suggestive. Illinois courts have repeatedly rejected this argument:
       “[l]ineups are not rendered inadequate *** merely because the defendant is the only
       individual in the lineup who was also in the” photo array. People v. Johnson, 149 Ill. 2d 118,
       148 (1992); see also People v. Curtis, 262 Ill. App. 3d 876, 883-84 (1994) (same); People v.
       Favors, 254 Ill. App. 3d 876, 883 (1993) (same). We, too, hold that this fact alone does not
       render identification procedures impermissibly suggestive. Given the overwhelming
       difficulty of producing the same people in a photo array at a lineup, which is often held
       weeks or months later, to rule otherwise would compel police to eliminate one of these
       identification procedures, often to the detriment of suspects.
¶ 18       Defendant also complains that the lineup was unduly suggestive, because he stood “off to
       the right slightly away from the other four people,” and because the police selected lineup
       participants from lockup who resembled defendant rather than tailoring the lineup to Shafi’s
       descriptions to police. It is unclear why standing approximately four inches away from the
       other lineup participants–who, in turn, stood approximately one or two inches away from
       each other–would render a lineup unduly suggestive. Further, defendant concedes that police
                                                   -5-
       chose persons from lockup on the basis of their resemblance to him. Police therefore
       complied with Illinois law, which requires that “[s]uspects in a lineup *** should not appear
       to be substantially different from ‘fillers’ or ‘distracters’ in the lineup.” 725 ILCS 5/107A-5
       (West 2010).
¶ 19        Defendant compares this case to Foster v. California, 394 U.S. 440 (1969). In Foster, the
       identifying witness viewed a lineup in which the defendant was six inches taller than any
       other lineup participant and was the only one wearing a leather jacket similar to the one worn
       by the robber. Id. at 441. Unable to identify the defendant in the lineup, the witness was
       allowed to confront the defendant one-on-one in an office at the police station. Id. Still
       unsure, the witness was allowed to view yet another lineup approximately one week later. Id.
       The defendant was the only person in common between the two lineups. Id. at 441-42. This
       case bears little resemblance to Foster. In Foster, the police refused to accept the witness’s
       inability to identify the defendant as the robber and provided increasingly suggestive
       procedures until identification occurred. In this case, Shafi viewed a single, nonsuggestive
       lineup.
¶ 20        Defendant also contends that Shafi’s in-court identification was “weak at best” and
       should be suppressed. Specifically, defendant claims that Shafi could not identify him in
       court until he stood up and walked around the courtroom. The record demonstrates, however,
       that this was due to a television blocking Shafi’s view of defendant, not to any hesitation in
       identifying defendant.
¶ 21        Even if the identification procedures in this case had been impermissibly suggestive,
       there was strong evidence that Shafi identified defendant based on his own independent
       recollection. See People v. McTush, 81 Ill. 2d 513, 520 (1980) (“While it is the defendant’s
       burden to establish that the pretrial confrontation was impermissibly suggestive [citation],
       once accomplished, the State may nevertheless overcome that obstacle, by a clear and
       convincing showing, based on the totality of the surrounding circumstances, that ‘the witness
       is identifying the defendant solely on the basis of his memory of events at the time of the
       crime.’ [Citation.]”). When evaluating identifications, Illinois courts look to (1) the
       opportunity the victim had to view the criminal at the time of the crime; (2) the witness’s
       degree of attention; (3) the accuracy of the witness’s prior description of the criminal; (4) the
       level of certainty demonstrated by the victim upon identification; and (5) the length of time
       between the crime and the identification. People v. Slim, 127 Ill. 2d 302, 307-08 (1989)
       (citing Neil v. Biggers, 409 U.S. 188, 199-200 (1972)).
¶ 22        Shafi had ample opportunity to observe defendant. He met defendant at the front counter,
       agreed to swipe his Link card, and handed him a pad in which to enter his personal
       identification before defendant drew a weapon. He had further opportunity to view defendant
       during the remainder of the offense, including the moment the defendant placed a gun in his
       mouth. As to the second factor, Shafi paid sufficient attention to the offender to recognize
       him as a returning customer. With the exception of weight, Shafi’s description of defendant
       as a 5-foot-7-inch, 200- or 210-pound, dark-skinned black male between 20 and 25 years old
       was accurate. Indeed, when defendant was arrested approximately three months later, the
       arrest report described a 24-year old “male black,” “5’8”,” “156 lbs” with “Dark Brown
                                                   -6-
       Complexion.” The arrest report weight description was taken from defendant’s driver’s
       license and was not based on personal observation or use of a scale. While Shafi
       demonstrated slight uncertainty during the photo array procedure–he said he “could not be a
       hundred percent certain from the photograph” and “would need to see the individual in
       person to make the identification”–he exhibited no uncertainty during the lineup procedure.
       Further, Shafi’s identification occurred within three months of the crime, and Shafi
       recognized the offender from a previous encounter at his store. Accordingly, we reject
       defendant’s argument that the identification procedures in this case were unduly suggestive.

¶ 23                                        Reasonable Doubt
¶ 24        Defendant argues that the State failed to prove beyond a reasonable doubt that he was the
       offender. The State responds that two eyewitness identifications, defendant’s Link card, and
       surveillance footage supported his convictions. We reject defendant’s argument.
¶ 25        The State must prove each element of an offense beyond a reasonable doubt. Jackson v.
       Virginia, 443 U.S. 307, 315-16 (1979); In re Winship, 397 U.S. 358, 361-64 (1970). Where a
       defendant alleges that the State failed to meet its burden, a reviewing court, considering the
       evidence in the light most favorable to the prosecution, must determine whether any rational
       trier of fact could have found beyond a reasonable doubt the essential elements of the crime.
       Jackson, 443 U.S. at 318-19. We will not reverse a conviction unless the evidence is so
       unreasonable, improbable, or unsatisfactory that it raises a reasonable doubt of defendant’s
       guilt. People v. Evans, 209 Ill. 2d 194, 209 (2004). As discussed above, when evaluating
       identifications, Illinois courts look to (1) the opportunity the victim had to view the criminal
       at the time of the crime; (2) the witness’s degree of attention; (3) the accuracy of the
       witness’s prior description of the criminal; (4) the level of certainty demonstrated by the
       victim upon identification; and (5) the length of time between the crime and the
       identification. People v. Slim, 127 Ill. 2d at 307-08.
¶ 26        Shafi had ample opportunity to view the defendant. Shafi recognized defendant as a
       returning customer and accurately described him as a 5-foot-7-inch, dark-skinned black male
       between 20 and 25 years old. While Shafi demonstrated slight uncertainty during the photo
       array procedure, he exhibited no uncertainty during the lineup procedures. Shafi’s
       identification occurred within three months of the crime. Khan’s identification exhibited
       fewer indicia of reliability than Shafi’s. Khan had little time to observe the offender, as he
       was locked in the office in the back of the store for much of the offense. When he viewed the
       offender, it was for a brief period of time before the offender pursued Shafi out of the store.
       Khan gave no description to police following the offense and identified defendant only at
       trial, nearly eight months after the offense. Had defendant’s conviction turned solely on
       Khan’s identification, defendant’s argument would carry greater weight. However,
       defendant’s conviction rested not only on Khan’s identification, but Shafi’s identifications,
       the Link card, and surveillance footage as well.
¶ 27        Defendant addresses the Link card and surveillance footage only briefly, arguing that
       they did not implicate him, because he “reported his Link card stolen” and “[t]he perpetrator
       in the video appears heavier than” him. Defendant reported his Link card stolen not before
                                                     -7-
       but, rather, nearly two weeks after the offense. This fact renders the claim that the card was
       stolen largely inconsequential. The surveillance footage, taken from multiple cameras in the
       store, is certainly blurry at times. Nonetheless, it tends to support the conclusion that
       defendant was the offender in this case. Despite his contention to the contrary, the footage
       does not depict someone noticeably heavier than defendant.
¶ 28        A single, reliable eyewitness may be enough to sustain a conviction. People v. Lewis, 165
       Ill. 2d 305, 356 (1995). Here, the State presented two eyewitnesses, defendant’s Link card,
       and surveillance footage tying defendant to this offense. Viewing this evidence in the light
       most favorable to the prosecution, we cannot say that no rational trier of fact could have
       found beyond a reasonable doubt that defendant was the offender. Jackson, 443 U.S. at
       318-19.

¶ 29                                   Comments by the Prosecution
¶ 30        Defendant argues that the State’s assertions in opening statement and closing argument
       that defendant “shattered” or “destroyed” Shafi’s “American dream” deprived him of a fair
       trial. The State responds that defendant forfeited this argument and, regardless of forfeiture,
       the statements were neither improper nor prejudicial. Because defendant failed to object at
       trial, we hold that defendant forfeited review of this issue. We further hold that the State’s
       comments were not improper.
¶ 31        Defendant concedes that he failed to preserve this issue for appellate review. He argues,
       however, that we should review this issue under the plain-error doctrine. We must first
       determine whether error occurred. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007).
¶ 32        Initially, the parties disagree about the proper standard of review. As we observed in
       People v. Hayes, 409 Ill. App. 3d 612, 624 (2011), there appears to be a conflict among
       Illinois Supreme Court cases regarding the correct standard for reviewing remarks during
       argument. People v. Wheeler, 226 Ill. 2d 92, 121 (2007), and People v. Sims, 192 Ill. 2d 592,
       615 (2000), suggest we should review this issue de novo, because the prosecutor’s statements
       are reflected in the transcripts and are therefore undisputed, leaving only a legal question.
       People v. Hudson, 157 Ill. 2d 401, 441 (1993), suggests that the trial court is in a better
       position to rule on objections during closing argument, and the standard is therefore abuse of
       discretion. We need not take a position in this case, as defendant’s claim fails under either
       standard. See People v. Johnson, 385 Ill. App. 3d 585, 603 (2008) (“[W]e do not need to
       resolve the issue of the appropriate standard of review at this time, because our holding in
       this case would be the same under either standard.”).
¶ 33        Prosecutors are allowed a great deal of latitude during closing argument and may
       comment upon and draw reasonable inferences from the evidence presented. Hudson, 157 Ill.
       2d at 441. They must refrain, however, from improper prejudicial arguments or comments.
       Id. Prosecutorial misconduct in closing argument warrants a new trial if the improper
       remarks were a material factor in the conviction. People v. Linscott, 142 Ill. 2d 22, 28 (1991).
       We must ask whether the jury could have reached a contrary verdict had the remarks not
       been made. Id.

                                                  -8-
¶ 34       Defendant complains of two comments, the first of which can be found in the
       prosecution’s opening statement:
               “Ayoob Shafi *** came to this country for the American dream. He came here to
               make a better life for himself and to make a better life for his family. And he did that
               by opening a health food store. He opened this store hoping to achieve the American
               Dream.
                   You’re going to hear how his dreams were shattered by this man (indicating) on
               May the 28th of 2010.”
       The second arose in the State’s argument in rebuttal:
               “He came here because he wanted a better life, he wanted to be successful. And once
               he got here he sought an education, and he sought the American dream and he opened
               a health food store at 8609 South Cottage Grove. This was his American dream that
               he sought which was destroyed by one man. And the evidence fully supports that it
               was, in fact, one man, the man who sits before you today, Ashton Daniel, who
               shattered his American dream ***.”
       Defendant also notes that he objected when “the State *** elicited evidence that Ayoob Shafi
       came to America for an education and a ‘successful life,’ after his mother died in 1982.”
¶ 35       We hold that the State’s comments did not constitute error. In People v. Bass, 220 Ill.
       App. 3d 230, 236, 252 (1991), the State elicited testimony and asserted both in opening
       statement and in closing argument that the decedent was pursuing his “American dream” by
       immigrating to the United States and opening his own bar, and the defendant destroyed that
       dream when he murdered him. Id. We held that “the argument and testimony defendant
       complains of were sufficiently brief and curtailed so as not to constitute a passionate appeal
       to the jurors’ sympathies, and was a fair comment on the unfortunate circumstances and
       effect of the incident.” Id. at 252; see also People v. Enis, 163 Ill. 2d 367, 409 (1994)
       (defendant received a fair trial, despite prosecutor’s argument that decedent “ ‘came here
       from the Philippines *** to live her American dream’ ” but because of the defendant suffered
       “ ‘her American nightmare’ ”).
¶ 36       Here, as in Bass, the State’s comments were brief and did not deny defendant a fair trial.
       Prosecutors are allowed a great deal of latitude during argument. Hudson, 157 Ill. 2d at 441.
       Although the prosecutor’s arguments suffered from hyperbole and dramatic rhetorical
       flourishes, these incidents were isolated and not especially prejudicial. Nor was the brief
       background information regarding defendant’s immigration and the death of his mother
       prejudicial. See People v. Pasch, 152 Ill. 2d 133, 199 (1992) (evidence regarding decedent’s
       family not prejudicial, where isolated, sporadic, and incidental to other relevant testimony).
       Accordingly, the State’s arguments in opening and closing were not improper. Error did not
       occur, therefore we need not engage in a plain-error analysis.

¶ 37                                    Excessive Sentence
¶ 38      Defendant argues that his 34-year sentence is excessive, where the trial court failed to
       consider that he maintained steady employment despite suffering an unstable childhood and,
                                                  -9-
       later, drug addiction. The State responds that the trial court properly sentenced defendant
       within the statutory range. The trial court properly considered the evidence in mitigation, and
       therefore we agree with the State.
¶ 39       Illinois Supreme Court Rule 615(b)(4) gives reviewing courts the power to reduce a
       defendant’s sentence. Ill. S. Ct. R. 615(b)(4) (eff. Jan. 1, 1967). However, a trial court’s
       sentencing decision is entitled to great deference. People v. Stacey, 193 Ill. 2d 203, 209
       (2000). Trial courts are in a far better position to assess a defendant’s credibility, demeanor,
       general moral character, social environment, habits, and age. People v. Fern, 189 Ill. 2d 48,
       53 (1999). A reviewing court must therefore not substitute its judgment for that of the trial
       court simply because it would have weighed the factors in aggravation and mitigation
       differently. Id. A reviewing court may not alter a defendant’s sentence absent an abuse of
       discretion. People v. Alexander, 239 Ill. 2d 205, 212 (2010). The trial court abuses its
       discretion where the sentence is greatly at variance with the spirit and purpose of the law or
       manifestly disproportionate to the nature of the offense. Id.
¶ 40       Defendant argues that “there is no indication that rehabilitation was considered as a goal”
       and lists three mitigating factors that, according to him, call for sentence reduction. First, he
       notes that he has suffered from drug and alcohol addiction and has expressed a desire to seek
       treatment. See People v. Whealon, 185 Ill. App. 3d 570, 574 (1989) (drug addiction may be
       considered a mitigating factor in certain cases). Defendant complains that “the court did not
       mention this factor in mitigation whatsoever.” He also notes that he had an unstable
       childhood that included physical abuse and the involvement of the Department of Children
       and Family Services (DCFS). Finally, he recounts his work history, which includes work in
       the Job Corps, a pawn shop, and a rehabilitation center. He also obtained an unarmed security
       training certificate.
¶ 41       Trial courts are not required to expressly list each of the factors it considers during
       sentencing. People v. Jones, 2014 IL App (1st) 120927, ¶ 55. Rather, absent affirmative
       indication to the contrary, we must presume that the court considered all mitigating factors
       on the record. Id.; People v. Tuduj, 2014 IL App (1st) 092536, ¶ 112. Here, there is no
       evidence that the trial court failed to consider factors in mitigation. Defense counsel noted
       that defendant “was physically abused by his father from a young age, so much so that DCFS
       was called and he was taken into their custody and placed with his grandmother.” Counsel
       also discussed defendant’s employment history, indeed, in greater detail than defendant does
       on appeal. These facts were also included in his presentence investigation report, as was his
       drug and alcohol addiction.
¶ 42       After hearing this evidence, the trial court stated, “I am here considering the evidence
       presented at trial; the presentence investigation report, which I have read; the evidence
       offered in aggravated/mitigation; statutory factors in aggravation/mitigation; the financial
       impact of incarceration; as well as the arguments of the two attorneys that appeared here
       before me today ***.” The court went on to expressly consider defendant’s difficult
       childhood: “Obviously he was in a kind of destructive environment during the course of his
       youth, was involved in a series of fairly serious life changes, you know, non supportive

                                                  - 10 -
       parents, numerous school changes. I am taking that into account.” The court then described
       the vicious nature of the offense.
¶ 43        Armed robbery is a Class X felony, punishable by 6 to 30 years’ imprisonment. 720 ILCS
       5/18-2(a)(2) (West 2010). Where, as here, a defendant carries on or about his person or is
       otherwise armed with a firearm, 15 years must be added to the term of imprisonment. 720
       ILCS 5/18-2(b) (West 2010). Thus, the statutory sentencing range in this case was 21 to 45
       years’ imprisonment. Defendant was sentenced to a 34-year term–near the center of the
       statutory range. Each of the factors in mitigation he listed was discussed by his attorney
       during sentencing or included in his presentence investigation report. Not only did the trial
       court state that it was considering all of the evidence in mitigation, it expressly discussed
       defendant’s childhood. Given the record in this case, we cannot say that the trial court abused
       its discretion in sentencing defendant to 34 years’ imprisonment.

¶ 44                                        One Act, One Crime
¶ 45       Defendant argues that we should vacate his aggravated unlawful restraint conviction
       under the one-act, one-crime doctrine, where it stemmed from the same acts as his armed
       robbery conviction. The State responds that both convictions should stand, because defendant
       engaged in multiple acts. We agree with defendant and vacate his aggravated unlawful
       restraint conviction, because Shafi’s restraint did not exceed that inherent in the armed
       robbery.
¶ 46       We review this issue de novo. People v. Johnson, 237 Ill. 2d 81, 97 (2010). Although
       defendant failed to preserve this issue, we may review one-act, one-crime claims under the
       plain-error doctrine. See People v. Nunez, 236 Ill. 2d 488, 493 (2010) (one-act, one-crime
       violations affect the integrity of the judicial process and may therefore be reviewed under the
       second plain-error prong); In re Samantha V., 234 Ill. 2d 359, 378 (2009) (same).
¶ 47       Defendant argues in part that his aggravated unlawful restraint conviction cannot stand,
       because “there is no evidence here that any detention of Shafi had any purpose other than
       *** the armed robbery” and that, “in many [armed robbery] cases, the overriding intent of
       the offender is something other than detention.” (Emphases in original.) Defendant’s focus
       on purpose and intent is misplaced. Although Illinois courts once considered whether
       offenses were independently motivated to determine if multiple convictions were
       appropriate, our supreme court rejected the so-called “independent motivation test” in favor
       of the one-act, one-crime doctrine in 1977. See People v. King, 66 Ill. 2d 551, 560, 566
       (1977) (“We *** reject the ‘independent motivation’ test as a standard for determining
       whether multiple convictions and concurrent sentences are permissible.”).
¶ 48       In People v. King, our supreme court explained that “[p]rejudice results to the defendant
       *** where more than one offense is carved from the same physical act.” King, 66 Ill. 2d at
       566. The court defined an “act” as “any overt or outward manifestation which will support a
       different offense.” Id. In People v. Rodriguez, 169 Ill. 2d 183, 186 (1996), the court explained
       that, in addressing one-act, one-crime claims, we must first determine whether a defendant’s
       conduct constituted separate acts or a single act. Id. at 186. If we determine that the

                                                  - 11 -
       defendant committed multiple acts, we must determine whether any of the offenses were
       lesser-included offenses. Id. If so, multiple convictions are also improper. Id. Put another
       way, multiple convictions may stand only where the defendant committed separate physical
       acts and none of the offenses are lesser-included offenses. People v. Harvey, 211 Ill. 2d 368,
       389-90 (2004).
¶ 49       Aggravated unlawful restraint is not a lesser-included offense of armed robbery. People v.
       Crespo, 118 Ill. App. 3d 815 (1983). We must focus, then, on whether defendant’s
       convictions for armed robbery and aggravated unlawful restraint were carved from the same
       physical act. The State charged defendant with two counts, both pertaining to Shafi. The
       armed robbery count alleged the following:
               “Ashton Daniel committed the offense of armed robbery in that HE, KNOWINGLY
               TOOK PROPERTY, TO WIT: UNITED STATES CURRENCY, FROM THE
               PERSON OR PRESENCE OF AYOOB SHAFI, BY THE USE OF FORCE OR BY
               THREATENING THE IMMINENT USE OF FORCE AND DEFENDANT
               CARRIED ON OR ABOUT HIS PERSON OR WAS OTHERWISE ARMED WITH
               A FIREARM ***.”
       The aggravated unlawful restraint count alleged the following:
               “Ashton Daniel committed the offense of AGGRAVATED UNLAWFUL
               RESTRAINT in that HE, KNOWINGLY WITHOUT LEGAL AUTHORITY
               DETAINED AYOOB SHAFI, WHILE USING A DEADLY WEAPON, TO WIT: A
               FIREARM.”
       Although the State could have charged defendant with Khan’s unlawful restraint or battery, it
       chose not to. See People v. Crespo, 203 Ill. 2d 335, 345 (2001) (“the indictment must indicate
       that the State intended to treat the conduct of defendant as multiple acts in order for multiple
       convictions to be sustained”). Thus, our analysis is limited to whether defendant’s conduct
       toward Shafi constituted multiple acts.
¶ 50       A person commits the offense of aggravated unlawful restraint when he or she knowingly
       without legal authority detains another while using a deadly weapon. 720 ILCS 5/10-3(a),
       10-3.1(a) (West 2010). The key concern for unlawful restraint is whether a person was
       detained, that is, whether that person’s “freedom of locomotion was *** impaired.” People v.
       Satterthwaite, 72 Ill. App. 3d 483, 485 (1979). Neither physical force nor the presence of a
       weapon is required. People v. Bowen, 241 Ill. App. 3d 608, 627-28 (1993); see also 1 John F.
       Decker & Christopher Kopacz, Illinois Criminal Law § 7.04(a), at 7-23 (5th ed. 2012)
       (collecting cases). As charged in the instant case, a person commits armed robbery when he
       or she knowingly takes property from the person or presence of another by the use of force or
       by threatening the imminent use of force and he or she carries on or about his or her person
       or is otherwise armed with a firearm. 720 ILCS 5/18-1, 18-2 (West 2010).
¶ 51       In determining whether a defendant committed a separate physical act of unlawful
       restraint, Illinois courts have looked at whether the restraint was “independent” of the
       physical act underlying the other offense (see, e.g., People v. Bowen, 241 Ill. App. 3d 608,
       628 (1993); People v. Leonhardt, 173 Ill. App. 3d 314, 322 (1988); People v. Alvarado, 235

                                                  - 12 -
       Ill. App. 3d 116, 117 (1992)); went “further than” the restraint inherent in the other offense
       (see, e.g., People v. Yeast, 236 Ill. App. 3d 84, 90 (1992)); or occurred simultaneously (see,
       e.g., People v. Wrightner, 219 Ill. App. 3d 231 (1991)). In People v. Kuykendall, 108 Ill. App.
       3d 708, 710 (1982), the court observed that “[n]early every offense against the person
       necessarily involves a degree of restraint; for example, a rape precludes mobility; and to take
       an extreme example, a homicide precludes mobility–a corpse cannot move from one place to
       another.”
¶ 52        In People v. Lee, 376 Ill. App. 3d 951, 953 (2007), the defendant approached a husband
       and wife and their 11-year-old son as they left a liquor store. Id. He displayed a gun and
       demanded money. Id. The wife screamed, and the husband handed him $10. Id. Defendant
       entered a waiting car and departed. Id. He was convicted of three counts of aggravated
       unlawful restraint–each pertaining to one of the three family members–and one count of
       armed robbery. Id. at 952. Defendant argued on appeal that his aggravated unlawful restraint
       convictions were based on the same physical act as his armed robbery conviction in violation
       of the one-act, one-crime doctrine. Id. at 956. The State conceded that the aggravated
       unlawful restraint conviction pertaining to the husband was carved from the same physical
       act as the armed robbery conviction. Id. at 957. The appellate court agreed and vacated that
       conviction. Id. The court refused to vacate the counts pertaining to the wife and child,
       however, because separate convictions based on one act are proper when there are multiple
       victims. Id.
¶ 53        In People v. Williams, 143 Ill. App. 3d 658 (1986), the defendant approached a woman as
       she entered her car, displayed a gun, and told her to get inside. Id. at 660. He ordered the
       owner to sit down and place her head between her legs. Id. Defendant then drove around for
       20 or 30 minutes before taking money from the owner’s purse and ordering her out of the car.
       Id. Defendant was convicted of armed robbery and unlawful restraint. Id. On appeal,
       defendant argued that his unlawful restraint conviction should be vacated because it was
       “incidental” to the armed robbery. Id. at 667. The appellate court concluded that “defendant’s
       [unlawful restraint] conviction was proper because the conduct comprising the offense was
       an act separate from the armed robbery, was not necessary to effectuate the armed robbery,
       exceeded the force requirement of armed robbery, and each of the offenses required proof of
       different elements.” Id.; see also People v. Crespo, 118 Ill. App. 3d 815, 822-24 (1983)
       (codefendants committed two separate acts: armed robbery by producing a knife upon
       entering tavern and threatening to shoot anyone who withheld money, and unlawful restraint
       by ordering patrons onto floor and holding an employee at knifepoint).
¶ 54        Here, defendant’s aggravated unlawful restraint conviction was carved from the same
       physical act as his armed robbery conviction. Although defendant restrained Shafi, that
       restraint was not a separate or independent physical act. Rather, the armed robbery in this
       case was ongoing until Shafi escaped through the front door. Defendant took property from
       Shafi during three closely related interactions, each by the use or threat of force. Defendant
       first threatened the imminent use of force by displaying a gun. Shafi then removed money
       from the register. Defendant again threatened the imminent use of force, ordering Shafi to lie
       on the ground and threatening to shoot him if he moved. He then removed more money from
                                                 - 13 -
       the register. Finally, defendant kicked and beat Shafi and demanded more money as Shafi
       crawled toward the back of the store. Shafi surrendered his wallet, and defendant placed a
       gun in Shafi’s mouth.
¶ 55       There was, in short, no separate act of restraint in this case. Defendant robbed Shafi of
       the money in the cash register twice, and then robbed him of his wallet, all the while
       threatening or using force. As with the armed robbery of the husband in Lee, the restraint
       effectuated by defendant was inherent in the armed robbery, not independent of it. Unlike the
       defendant in Williams, defendant here did not restrain any person for 20 or 30 minutes in
       addition to the armed robbery. Instead, defendant restrained Shafi from the beginning until
       the end of the armed robbery–that is, from the moment he displayed a gun and demanded
       money, until the moment he took Shafi’s wallet and placed a gun in his mouth. We therefore
       hold that defendant’s aggravated unlawful restraint conviction must be vacated, where it
       rested on the same physical act as his armed robbery conviction.

¶ 56                                          Jury Instructions
¶ 57        Defendant asserts that, although he was charged with armed robbery with a firearm, the
       trial court improperly instructed the jury on the offense of armed robbery with a dangerous
       weapon. The State responds that defendant forfeited appellate review of this issue. We hold
       that, although the trial court erred, defendant forfeited this issue, and the error does not rise to
       the level of plain error.
¶ 58        Jury instructions are intended to guide the jury and assist in its deliberations and in
       reaching a proper verdict. People v. Parker, 223 Ill. 2d 494, 501 (2006). Instructions should
       be construed as a whole, and we must first determine whether the instructions fairly, fully,
       and comprehensively advised the jury of the relevant legal principles. Id. We review de novo
       whether jury instructions accurately convey the law. People v. Watt, 2013 IL App (2d)
       120183, ¶ 30; Parker, 223 Ill. 2d at 501.
¶ 59        Here, defendant was charged with committing armed robbery while carrying a “firearm,”
       but the definition instruction given to the jury discussed being armed with a dangerous
       weapon:
                    “A person commits the offense of armed robbery when he, while carrying on or
                about his person, or while otherwise armed with a dangerous weapon, knowingly
                takes property from the person or presence of another by the use of force or by
                threatening the imminent use of force.” (Emphasis added.) Illinois Pattern Jury
                Instructions, Criminal, No. 14.05 (4th ed. 2000) (hereinafter, IPI Criminal 4th No.
                14.05).
       Similarly, the instruction listing the elements for armed robbery mentioned a dangerous
       weapon, rather than a firearm:
                    “To sustain the charge of armed robbery, the State must prove the following
                propositions:
                    First: That the defendant knowingly took property from the person or presence of
                Ayoob Shafi; and
                                                    - 14 -
                   Second: That the defendant, did so by the use of force or by threatening the
               imminent use of force; and
                   Third: That the defendant carried on or about his person a dangerous weapon or
               was otherwise armed with a firearm at the time of the taking.” (Emphasis added.)
       IPI Criminal 4th No. 14.06. The trial court delivered these instructions both orally and in
       writing.
¶ 60       Defendant contends that these instructions misstate the law, because armed robbery with
       a “firearm” and armed robbery with a “dangerous weapon other than a firearm” fall under
       different subsections of the armed robbery statute. Compare 720 ILCS 5/18-2(a)(2) (West
       2010), with 720 ILCS 5/18-2(a)(1) (West 2010). However, he did not preserve this issue for
       appellate review. In order to preserve an error in jury instructions for appeal, a criminal
       defendant must make a specific objection at the time of the instructions conference and raise
       the issue in a posttrial motion. People v. Watt, 2013 IL App (2d) 120183, ¶ 33 (citing People
       v. Enoch, 122 Ill. 2d 176, 186 (1988)). Defendant concedes that he neither objected to the
       jury instructions during the conference nor raised the issue in a posttrial motion. Nonetheless,
       he argues that we should review the issue as plain error. People v. Thompson, 238 Ill. 2d 598,
       611 (2010) (“When a defendant has forfeited appellate review of an issue, the reviewing
       court will consider only plain error.”). As we discussed above, the plain-error doctrine
       “permits a reviewing court to consider unpreserved error when (1) a clear or obvious error
       occurred and the evidence is so closely balanced that the error alone threatened to tip the
       scales of justice against the defendant, regardless of the seriousness of the error, or (2) a clear
       or obvious error occurred and that error is so serious that it affected the fairness of the
       defendant’s trial and challenged the integrity of the judicial process, regardless of the
       closeness of the evidence.” People v. Sargent, 239 Ill. 2d 166, 189 (2010). We must first
       decide whether the jury instructions constitute error. Piatkowski, 225 Ill. 2d at 565.
¶ 61       In People v. Watt, 2013 IL App (2d) 120183, ¶¶ 1, 29, the defendant was charged with
       and convicted of armed robbery while carrying a firearm pursuant to section 18-2(a)(2). See
       720 ILCS 5/18-2(a)(2) (West 2010). However, the trial court instructed the jury regarding
       armed robbery with a dangerous weapon under section 18-2(a)(1) of the Illinois Criminal
       Code of 1961 (720 ILCS 5/18-2(a)(1) (West 2010)). Watt, 2013 IL App (2d) 120183, ¶ 31.
       On appeal the Watt court held that these jury instructions “did not accurately state the law,”
       because they failed to reflect substantive changes in an amendment to the armed robbery law
       made in January of 2000. Id. ¶ 32. Prior to the 2000 amendment, a defendant committed
       armed robbery if, at the time of the offense, he carried “a dangerous weapon.” People v.
       Washington, 2012 IL 107993, ¶ 6. The amendment created two ways to commit robbery:
       robbery with a “firearm” and robbery with a “dangerous weapon other than a firearm.” Id.;
       720 ILCS 5/18-2(a)(1), (2) (West 2010). The Watt court held that the trial court erred in
       giving the outdated instructions. Watt, 2013 IL App (2d) 120183, ¶ 36. We agree with the
       Watt court and hold it was error for the trial court to give IPI Criminal 4th Nos. 14.05 and
       14.06. See also People v. Ware, 2014 IL App (1st) 120485, ¶ 18 (reaching the same result).
¶ 62       We turn now to our plain-error analysis. Defendant contends that the first prong is
       satisfied, because the evidence is closely balanced, and the jury could have found that he was
                                                   - 15 -
       carrying a mere bludgeon or some other type of dangerous weapon, and not a firearm. The
       State counters that there was ample evidence to convict defendant and to show that he was
       armed with a firearm. We agree with the State. There was strong evidence of defendant’s
       guilt and overwhelming evidence that he was armed with a firearm. Indeed, it was undisputed
       at trial that the offender carried a firearm. The evidence was not closely balanced, and
       defendant has not met the first plain-error prong.
¶ 63        Defendant also argues that the error in the jury instructions is serious enough that it
       satisfies the second prong. See People v. Herron, 215 Ill. 2d 167, 186-87 (2005). Illinois
       courts have narrowed the second prong to errors that are “ ‘structural,’ i.e., ‘a systemic error
       which serves to erode “the integrity of the judicial process and undermine the fairness of the
       defendant’s trial.” ’ ” Watt, 2013 IL App (2d) 120183, ¶ 38 (quoting People v. Glasper, 234
       Ill. 2d 173, 197-98 (2009), quoting Herron, 215 Ill. 2d at 186); see Neder v. United States,
       527 U.S. 1, 8 (1999) (“we have found an error to be ‘structural,’ and thus subject to
       automatic reversal, only in a ‘very limited class of cases’ ”); Thompson, 238 Ill. 2d at 613
       (“In Glasper, this court equated the second prong of plain-error review with structural error
       ***.”). Despite the fact that the jury instructions here were based on an earlier version of the
       robbery statute, and thus misstated the law, such an error does not fall within the class of
       structural errors or rise to the level of plain error. Watt, 2013 IL App (2d) 120183, ¶ 39.
       Accordingly, defendant has failed to satisfy the second prong of the plain-error doctrine as
       well. Having not met either prong, defendant’s claim must fail.

¶ 64                                              Apprendi
¶ 65        Defendant next argues that the fact used to enhance his sentence–use of a firearm during
       the armed robbery–was not submitted to the jury, in violation of Apprendi v. New Jersey, 530
       U.S. 466 (2000). Defendant concedes that he failed to preserve this issue for appellate
       review, but urges us to review this issue under the plain-error doctrine. The State contends
       that, even if error occurred, it did not rise to the level of plain error. We find that an Apprendi
       violation occurred, but agree with the State that defendant cannot meet either plain-error
       prong.
¶ 66        Before we address defendant’s plain-error arguments we must determine whether an
       Apprendi error occurred. People v. Nitz, 219 Ill. 2d 400, 416 (2006). In Apprendi, the United
       States Supreme Court held that, “[o]ther than the fact of a prior conviction, any fact that
       increases the penalty for a crime beyond the prescribed statutory maximum must be
       submitted to a jury, and proved beyond a reasonable doubt.” Apprendi, 530 U.S. at 490. An
       Apprendi violation may occur where the defendant is given an enhanced sentence based on a
       fact that was not submitted to the jury, or where the jury failed to find that the
       sentence-enhancing factor existed beyond a reasonable doubt. See People v. Jones, 219 Ill. 2d
       1, 35-36 (2006) (“fact that increased [defendant’s] imprisonment, the age of the victim, was
       not alleged in the charging instrument and not submitted to the jury”); People v. Thurow, 203
       Ill. 2d 352, 361 (2003). Apprendi errors present a question of law, and therefore we review
       this issue de novo. People v. Hopkins, 201 Ill. 2d 26, 36 (2002) (citing People v. Fisher, 184
       Ill. 2d 441, 448 (1998)).
                                                     - 16 -
¶ 67       Here, defendant’s armed robbery sentence includes a 15-year enhancement based on the
       fact that he “carrie[d] on or about his or her person or [was] otherwise armed with a firearm”
       at the time of the offense. 720 ILCS 5/18-2(a)(2) (West 2010); 720 ILCS 5/18-2(b) (West
       2010) (“A violation of subsection [18-2](a)(2) is a Class X felony for which 15 years shall be
       added to the term of imprisonment imposed by the court.”). Defendant argues that his
       extended sentence violates Apprendi, because the fact that he carried a firearm was not
       submitted to the jury. Defendant’s Apprendi argument is based in part on the jury instructions
       we discussed in the previous section. Although defendant was charged with robbery while
       armed with a “firearm,” the definitions instruction erroneously used the phrase “dangerous
       weapon,” and the third clause of the issues instruction stated that the State had to prove
       “[t]hat the defendant carried on or about his person a dangerous weapon or was otherwise
       armed with a firearm at the time of the taking.” (Emphasis added) Defendant asserts that the
       inaccurate definitions instruction and the disjunctive “or” in the issues instruction created
       ambiguity as to whether the jury convicted defendant based on his possession of a firearm or
       some other dangerous weapon. A guilty verdict based on these instructions, so defendant’s
       argument goes, does not indicate that the jury considered and found that defendant was
       armed with a firearm. Defendant thus argues that his extended sentence is predicated on a
       fact that was not properly submitted to the jury.
¶ 68       Relying on People v. Rodriguez, 372 Ill. App. 3d 797, 802-03 (2007), the State contends
       that no Apprendi error occurred. In Rodriguez, the jury convicted the defendant of first
       degree murder, and the trial court imposed an enhanced sentence based on the defendant’s
       use of a firearm. Id. at 798. The defendant challenged his sentence under Apprendi, arguing
       that the jury’s general guilty verdict did not show that it found, beyond a reasonable doubt,
       that he was armed with a firearm when he committed the murder. Id. at 801. The court
       rejected the defendant’s argument, holding that there was no Apprendi violation, because the
       instructions required the State to prove that defendant “performed the acts which caused the
       death of [the victim] while armed with a firearm.” (Emphasis added.) Id. at 802. The
       Rodriguez court read this phrase in the jury instructions as incorporating the
       sentence-enhancing fact as a requirement for finding defendant guilty, necessarily reflecting
       the jury’s finding that defendant was also armed with a firearm during the offense. Id. at
       802-03. See also Hopkins, 201 Ill. 2d at 39 (holding that no Apprendi error occurred where
       the enhancement factor, the victim’s old age, was included “as an element of the offense,”
       making it “undisputed that the age of the victim was *** proved [to the jury] beyond a
       reasonable doubt”).
¶ 69       The case at bar is distinguishable from Rodriguez and Hopkins. Apprendi requires that
       any fact other than a prior conviction that increases the penalty for a crime beyond the
       prescribed statutory maximum be (1) submitted to a jury, and (2) proved beyond a reasonable
       doubt. People v. Green, 225 Ill. 2d 612, 621 (2007) (citing Apprendi, 530 U.S. at 490). Here,
       the State proved beyond a reasonable doubt that defendant used a firearm during the offense.
       Indeed, this fact was uncontested at trial. However, this fact was not submitted to the jury as
       required under Apprendi. Unlike in Rodriguez and Hopkins, nothing in the jury instructions
       required the jury to find that defendant used a firearm during the armed robbery to sustain his
                                                 - 17 -
       conviction. The definitions instruction omitted any reference to a firearm. At best, the issues
       instruction gave the jury the option of basing defendant’s conviction on use of a firearm:
       “That the defendant carried on or about his person a dangerous weapon or was otherwise
       armed with a firearm at the time of the taking.” (Emphasis added.) The disjunctive “or”
       allowed the jury to find defendant guilty based on possession of a dangerous weapon rather
       than a firearm. Thus, the fact that defendant carried a firearm during the armed robbery was
       not properly submitted to the jury. We therefore agree with defendant that an Apprendi error
       occurred.
¶ 70        Defendant forfeited this issue, but urges review under the plain-error doctrine. People v.
       Nitz, 219 Ill. 2d 400, 410 (2006) (“when a defendant has failed to object to an [Apprendi]
       error, plain-error analysis applies” (citing Throw, 203 Ill. 2d at 363). Defendant has not met
       either plain-error prong. As we discussed in our plain-error analysis above, the evidence here
       was not closely balanced. The State presented ample evidence that defendant committed the
       instant armed robbery and overwhelming evidence that he did so while armed with a firearm.
       As a result, defendant cannot satisfy the first prong. Defendant’s argument also fails under
       the second prong. Our supreme court has held that Apprendi errors do not fall under the
       narrow category of established structural errors. See People v. Crespo, 203 Ill. 2d 335, 347
       (2001) (“Apprendi violations are not structural error” (emphasis in original)); Thurow, 203
       Ill. 2d at 365 (same); see also Thompson, 238 Ill. 2d at 613 (“In Glasper, this court equated
       the second prong of plain-error review with structural error ***.”). The Apprendi error here
       was not a clear or obvious error so serious that it affected the fairness of defendant’s trial and
       challenged the integrity of the judicial process. Accordingly, we reject defendant’s argument.

¶ 71                                       DNA Indexing Fee
¶ 72       Relying on People v. Marshall, 242 Ill. 2d 285 (2011), defendant argues that the trial
       court erroneously imposed a $200 DNA indexing fee, where the Illinois State Police have
       previously collected and catalogued his DNA. To his brief, defendant attaches a document
       from the Illinois State Police confirming that his DNA was obtained on March 14, 2007, for a
       prior offense. The State concedes that error occurred. We agree. Accordingly, under
       Marshall, we vacate the $200 DNA indexing fee assessed by the trial court in the instant
       case.

¶ 73                                      CONCLUSION
¶ 74       We vacate defendant’s aggravated unlawful restraint conviction, because it was carved
       from the same physical act as his armed robbery conviction. We also vacate the $200 DNA
       indexing fee assessed by the trial court. We otherwise affirm defendant’s conviction and
       sentence.

¶ 75      Affirmed in part and vacated in part.



                                                   - 18 -